BabdeeN, J.
1. The defendant Mueller bases his argument that the judgment should be reversed upon the claim *386that, as a subsequent mortgagee, he bad an absolute right to have the value of Cartels stock applied in payment of the plaintiff’s mortgage. The plaintiff had no dealing with him. It had no actual knowledge of the existence of his mortgage. It owed him no duty except such as the law requires between parties having successive claims upon the same property. When plaintiff took its mortgage, it also took an assignment of the mortgagor’s stock as further security. Later, and after the defendant had taken the second mortgage, it loaned Carter more money, and took as security an assignment of his equity in such stock. When the loan became due and Carter had defaulted on his stock payments, it applied the value of his stock in liquidation of his last loan. Some question is made by both defendants that the plaintiff had no authority to make this loan. As to the defendant Carter, this contention comes with very poor grace. He was a member of the association, and bound to take notice of the limitations upon its power, and, having assented to the transaction, he is foreclosed from contesting it. Leahy v. Nat. B. & L. Asso. 100 Wis. 555-566. But the transaction was not ultra vires. It was within the scope of its general powers; and, even if the security may be deemed inadequate, Mueller, an outsider, cannot complain. His rights must be tested by his status as a subsequent incum-brancer of the .mortgaged property. Unquestionably, if he had given plaintiff notice of the existence of his mortgage before the second loan was made, the status then existing between it and Carter could not have been changed to his prejudice. We agree with the finding of the court that plaintiff had no such notice. The record of the mortgage was not such notice. The recording act has no application to the situation. That applies to subsequent purchasers or incumbrancers. We then have this condition of things: Plaintiff had security on two funds; defendant upon one of them. The rule ordinarily would be that defendant could *387require the plaintiff to exhaust his remedy against the fund upon which he had no security. But without notice that defendant had any interest in either, the plaintiff disposed of the fund upon which defendant has no claim. The transaction was in'good faith. Without notice, plaintiff was free to •deal with its stock in any way it pleased. Hence the laches of Mueller precludes him now from insisting that the value ■of Darter's stock shall first be applied in satisfaction of the plaintiff’s mortgage.
2. We will now consider the question of whether this action was prematurely brought. Sec. 3, art. 7, of the plaintiff’s by-laws is as follows: “ In case of nonpayment of instal-ments of interest or premium by borrowing stockholders for the space of six months, the directors may compel payment of principal and interest, premiums and fines, by proceeding on the bond or mortgage to collect the same according to law.” This by-law was expressly made a part of defendant’s mortgage. By the terms of the bond, payments were to be made on or before the second Monday of each month. The bond also contained the following provision: “Provided, however, and it is hereby expressly agreed, that if at any time default shall be made in the payment of the said principal money when due, or in the payment of the said interest or of the said monthly premium, for the space of six months ■after the same or any part thereof shall have^become due, or should the said stock upon which this loan is made be sold for the nonpayment of dues,” etc., the whole amount should Become due, and payment could be enforced at once. It is admitted that all payments were made up to and including the payment that became due on the second Monday of March, 1899, and that such payment kept the loan current until the second Monday of April of that year. This .suit was commenced September 21,1899. The defendant Darter ■claimed that payments had been made for April and May, but upon the evidence presented the court found against *388him. This leaves the question fairly presented whether, at, the time this suit was brought, he was in default “for the space of six months ” after his payments became due. The first payment for which he was in default became due on the second Monday of April. The plaintiff argues, and the court, so found, that when the defendant defaulted in the April payment he then became one month in default, and that when he failed to make payment on the second Monday of September he was six months in default, and thus the calls, of his contract have been met; in other words, if the defendant defaulted in six payments, he then became six months in arrears, within the terms of the contract. If this was the result intended, the plaintiff was singularly unfortunate in the wording of its by-laws. According to the plain letter of the provision, the principal sum did not become due until stock and interest payments had been due “for the space of six months.” Nothing is said about default in six monthly payments. The language used is too plain for construction. It means that six months must elapse from the time of the default before the cause of action ripened. This was their contract, and upon it they must stand. It being conceded that the first default occurred on the second Monday of April, the full space of six months must elapse thereafter before a suit could be rightfully commenced. Hence the commencement of a suit before October was premature.
By the Oourt.— The judgment of the circuit oour„t is reversed, and the cause is remanded with directions to dismiss the action.